Title: From James Madison to James Monroe, 11 October 1804
From: Madison, James
To: Monroe, James


Sir,
Department of State October 11th. 1804
I have the honor to transmit to you a copy of a letter from Thomas Manning with the documents it inclosed, respecting the capture of the Brig Camillus and what appears to be a most unprovoked outrage committed on the person of Thomas Carpenter, a native of the United States, then a seaman on board, by order of Lieutenant Sutton, commanding the British armed schooner L’Eclair or Leclerc. Mr Manning has been informed that recompence for the loss he has sustained must be attempted by his pursuing the judicial remedy against Mr Sutton, if he thinks it advisable. But the reparation demanded by the honor of our flag whose immunities have been so grossly violated in the person of Carpenter by an officer of the King of Great Britain is the serious concern of the Government, and you will therefore apply for satisfaction in that decided yet friendly manner which is warranted by the highly aggravated conduct of the British Officer. The circumstances of the occurrence, though almost incredible from their nature, are as fully supported as can be done by exparte evidence, which nevertheless Mr Manning assures me is free from colouring and exaggeration. It will therefore not be a satisfactory answer to the complaint to be presented with the bare denial of Mr Sutton if he should hazard one; for if the British Government think the harmony of the United States worth preserving they ought to scrutinize with care and punish with rigor misconduct which has such an irritating tendency. I have the honor to be &a
James Madison
